PCIJ_AB_74_PhosphatesMarocco_ITA_FRA_1938-06-14_JUD_01_PO_01_EN.txt. 31

DISSENTING OPINION BY JONKHEER VAN EYSINGA.

[Translation]

The Italian Application of March 3oth, 1936—the admissibility
of which is disputed by the French Government’s six prelim-
inary objections, in addition to any others which, as indicated
in the French submissions of December 14th, 1936, the Court
might see fit to add or substitute—is directed against a situa-
tion which the Italian Government alleges to be an infraction
of certain clauses of the General Act of Algeciras of April 7th,
1906, as modified in consequence of the acceptance of the
Franco-German Treaty of November 4th, 1911, by the contract-
ing States of the Act of Algeciras. The Application begins by
a reference to the relevant articles of the above-mentioned
diplomatic instruments; it goes on to show how these clauses
have been transgressed by acts of three different kinds, these
“proceedings” being described in the Application as “a conti-
nuing and permanent unlawful act”, and as a “‘monopolization
of the Moroccan phosphates”; the latter, according to the main
Italian submission, is inconsistent with the international obli-
gations of Morocco and of France and should for that reason
be annulled with all the consequences that ensue.

The submission of this claim by Italy is to be ascribed to
the fact that the administration of the Shereefian Empire is
in a large measure governed by international arrangements
and that a considerable part of that Empire is under French
protection.

+

Morocco was a sovereign State with an extraterritorial régime,
which included among other features a certain number of
collective conventions by which the Powers interested in the
Shereefian Empire regulated, in conjunction with the latter,
such matters as appeared to call for regulation. In this connec-
tion we may note the collective Convention of Tangier of 1865
concerning the Cape Spartel Lighthouse, also the Madrid Conven-
tion of 1880 relating, among other matters, to ‘protected
persons” in Morocco, Article 17 of which Convention assured
the most-favoured-nation treatment to all the Powers repre-
sented at the Madrid Conference. It was on the basis of that
clause that the Algeciras Conference was convened in 1906.
The General Act of Algeciras of April 7th, 1906, which emerged
from that Conference, endowed Morocco with a régime inter-
nationalizing a large part of the administration of the Sheree-
fian Empire in a twofold sense. Twofold because, in the first

25
A./B. 74 (PHOSPHATES IN MOROCCO).—OP. VAN EYSINGA 32

place, the status of Morocco has an international basis, i.e., it
is a collective convention ; and secondly, because the clauses of
the Algeciras Act which provide for economic freedom, without any
inequality—and hence for the open door—were implemented by
international arrangements, in the application of which the
diplomatic Corps at Tangier and international commissions
played an important part. Thus, for example, the dahir of
January xgth, 1914, which regulates the prospecting and work-
ing of mines in the French Protectorate zone of the Sheree-
fian Empire and which contains special clauses in regard to
prospecting for and working phosphates, was drawn up in
pursuance of international arrangements.

In 1912, the international status of the Shereefian Empire
underwent an important change. The Powers then accepted
the preponderance of France, on condition however that there
should be no departure from the principle of the open door.
The preponderance of France found expression in the Franco-
Moroccan Protectorate Convention of March 3oth, 1912, to
which the Powers were asked to accede.

It will be seen from the foregoing that the régime of the
Moroccan Protectorate is more complicated than that found
where a single Colonial Power has to deal with a protected
State. Many of the clauses of the Algeciras Act have continued
to be applicable since 1912, as M. Basdevant has pointed out
in his remarkable treatise “Die Entwickelung der Marokko-
Frage” (Jahrbuch des Vélkerrechts, I, pp. 742 et sgg.). Disre-
garding the Spanish and Tangier zones, the case we have to
consider is that of a State, whose international status is in a
large measure determined by collective conventions and which
is under the protection of one of the States parties to these
conventions.

The Protectorate Convention of 1912 between France and
Morocco provides that, for all questions concerning relations
between the Shereefian Empire and foreign Powers, France
shall be competent. It is, apparently, owing to this situation
that the Italian Application, although it makes a distinction
between the interests and international obligations of Morocco,
on the one hand, and those of France, on the other hand (see
also the Italian Memorial, p. 59, No. 44, last para.), is directed
solely against France, who, as is indeed said in the Applica-
tion, has incurred a twofold responsibility : an indirect respon-
sibility as the State protecting Morocco, and a personal and
direct responsibility arising from the acts performed by the
French authorities or in co-operation with them, for the bene-
fit of purely French interests. France did not demur to this
attitude, except perhaps when the French Agent said: “Nor
will J dwell on the demand which seeks to make the Govern-
ment of the French Republic exercise powers of annulment

26
A./B. 74 (PHOSPHATES IN MOROCCO).—OP. VAN EYSINGA 33

in regard to these acts” (i.e., all the acts which France and
Morocco have performed with a view to effecting the mono-
polization of phosphates, in particular, the acts instituting the
monopoly and the cartel, the decision of 1925 refusing to
acknowledge Tassara as discoverer, and the other acts incom-
patible with the restoration of economic liberty in regard to
Moroccan phosphates) ‘‘which she does not possess, and which
the Protectorate régime recognized by the Italian Government
does not allow her to exercise” (Oral Pleadings, I, p. 10x).

*

As has already been observed, the main Italian claim is
therefore directed against a series of ‘“‘proceedings’’, mentioned
in the Application and said to constitute “a continuing and
permanent unlawful act”, the ‘‘monopolization of the Moroccan
phosphates”. This monopolization, according to the Italian
Application, involves the international responsibility of France,
under three different aspects: the first aspect being the creation
of the monopoly, said to be contrary to the principle of the
open door laid down in the Act of Algeciras, and to Article 112
of that Act, which prescribes the system of concessions for
mines, mining works and quarries; the second aspect being
the Department of Mines’ decision of January 8th, 1925, against
the Italian claimants which is characterized as ultra vives, and
constituting a misuse of power; and the third aspect being the
obstacles which were placed in the way of the Italian claimants
when they sought to obtain a reversal of the Department of
Mines’ decision, this being alleged to constitute an actual denial
of justice.

*

In the last of its six preliminary objections, that upon which
the Court has adjudicated, France has objected to the Italian
Application on the ground that the dispute which Italy has
submitted to the Court has arisen in regard to situations and
facts prior to September 7th, 1931; that, accordingly, it falls
outside the scope of the Court’s compulsory jurisdiction ; and
hence that the Italian Application cannot be entertained. This
preliminary objection in fact denies the jurisdiction of the Court.

The question whether the Court’s compulsory jurisdiction
exists in the present case is the same as the question whether
the Italian-French dispute falls within the scope of the French
declaration of September 19th, 1929. It should be observed in
that connection that France does not found her argument on
the Italian declaration of September gth, 1929—the text of
which, moreover, would not appear to lend itself to such rea-
soning.

4 27
A./B. 74 (PHOSPHATES IN MAROCCO).—OP. VAN EYSINGA 34

According to the French declaration, the Court has juris-
diction for ‘any disputes which may arise after the ratification
of the present declaration with regard to situations or facts
subsequent to such ratification’. In order to adjudicate upon
the sixth of the French preliminary objections, we have there-
fore to interpret the words quoted above. Disregarding a minor
difference in the French declaration which speaks of ‘des situa-
tions’ and ‘‘des faits” in place of. “‘de’’—a detail apparently of
no significance—, we find the same words employed in a large
number of similar declarations ; they appeared for the first time
in the Belgian declaration (Sept. 25th, 1925).

By the term “dispute” the French declaration means dis-
putes between States, and not for instance the dispute between
the Italian claimants and the Moroccan authorities, the latter
dispute being one of the ‘‘causal facts’ —a term often employed
in this case—of the Italian-French dispute, from which it
“arose’’—another term which is also frequently used. We must
beware of confusing these two kinds of disputes, and in that
connection we should remember that the Italian-French dispute
now before the Court did not arise before June 16th, 1933, the
date on which Italy took up the cause of its nationals.

Again, the French-Italian dispute arose ‘after the ratification
of the present declaration”. The latter words, in their context
in the French declaration, refer to the ratification by France,
the instrument of which was deposited on April 25th, 1931.
And even if it were thought necessary, applying the principle
of reciprocity, to be guided in this case by the date of deposit
of the Italian instrument of ratification, i.e., September 7th,
1931, it would be none the less true that the dispute arose
“after the ratification of the present declaration”, which was
necessarily earlier than the date of deposit of the instrument
of ratification.

The question whether the Court has jurisdiction to entertain
the present suit depends, in the last analysis, on the following
words of the French declaration : ‘‘with regard to the situations or
the facts subsequent to such ratification”. These words show that
the declaration draws a distinction between situations, on the
one hand, and facts, on the other hand, with regard to which
disputes must arise in order to fall within the Court’s jurisdiction.

The submission in the Application under (a) declares that the
monopolization of the Moroccan phosphates accomplished by
stages, between 1920 and 1934, for the benefit of French interests,
is inconsistent with the international obligations of Morocco
and France and that it must, for that reason, be annulled with
all the consequences that ensue. The claim refers, as was said
above, to a series of ‘‘proceedings” which together constitute
and are typical of the new phosphate régime in Morocco and
which are described in the Application as a continuing and

28
A./B. 74 (PHOSPHATES IN MOROCCO).—-OP. VAN EYSINGA 35

permanent unlawful act. This continuity and permanence of
an unlawful act certainly constitutes a situation, and it is
indeed with regard to that situation that the Italian-French
dispute arose. It suffices to note that this situation, which
Italy alleges to be inconsistent with the Act of Algeciras,
existed subsequently to the ratification, in order to conclude
that the Court has jurisdiction in the dispute.

It has been said that the French declaration limits the Court’s
compulsory jurisdiction to disputes arising from situations or
facts subsequent to the ratification (Oral Statements, IT, p. 338),
and arguing on these lines, it has been held that the French
declaration makes it necessary to seek “the causal facts of the
dispute’, these facts being said to be prior to the ratification.
The idea that the French declaration only submits to the
Court’s compulsory jurisdiction disputes arising from situations
or facts subsequent to the ratification appears again in the
title of paragraph III of the French Preliminary Objections,
page 81—a title which, be it observed, makes no mention of
situations, and is worded as follows: “Dispute arising out of
facts prior to the acceptance of compulsory jurisdiction’.

It should be noted, in regard to that point, that this attempt
to restrict the scope of the French declaration reads into its
text something that it does not contain. The French declar-
ation accepts the Court’s jurisdiction for “‘any disputes which
may arise.... with regard to situations .... subsequent to such
ratification”. Now, a dispute “which arises with regard to situa-
tions subsequent to a given date” is something different from a
dispute the causal facts of which are subsequent to that date, or
from a dispute which arises trom a situation subsequent to that
date. The attempt to interpret the French declaration in this
way limits its scope in a manner which is scarcely consistent
with the more general formula, used in the declaration, “with
regard to” situations subsequent to the crucial date.

In view of the foregoing, I consider the sixth of the French
preliminary objections to be ill-founded.

In the present statement I have refrained from any expression
of opinion regarding the other preliminary objections formulated
or envisaged in the French submissions of December 14th, 1936.

I would add that, as regards the form in which the judg-
ment is drawn up, I am unable to agree with the omission of
the statement of facts which it has hitherto been the Court’s
practice to include in its advisory opinions as well as in its
judgments, whether these relate to the merits of a case or to
a preliminary objection. —

(Signed) v. EYSINGA.

29
